         Case 4:13-cv-05472-DMR Document 358 Filed 07/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                           CIVIL CONFERENCE MINUTE ORDER

 Date: 7/3/2019                    Time: 1:33-2:02              Judge: DONNA M. RYU
 Case No.: 4:13-cv-05472-DMR       Case Name: Erickson Productions Inc., et al v. Kast

For Plaintiffs:
Kevin McCulloch

For Defendant:
Kraig Cast, pro se

 Deputy Clerk: Ivy Lerma Garcia                          FTR: 1:33-2:02


                                          PROCEEDINGS

Initial Case Management Conference held.

By no later than 7/8/2019, Defendant shall file an administrative motion for appointment of pro
bono counsel. By no later than 7/12/2019, Plaintiffs shall file any opposition.

By no later than 7/10/2019, Plaintiffs shall e-file the trial transcripts.

The parties shall brief (1) whether the evidentiary record supports a finding of willful
infringement under the correct legal standard; and (2) what statutory damages should be awarded
if the evidence does not support a finding of willfulness. Each brief may not exceed 20 pages,
and must contain pinpoint cites to the record.

       The parties shall file simultaneous opening briefs due by: 8/1/2019
       The parties shall file simultaneous responsive briefs due by: 8/15/2019

The court will schedule a hearing if needed. Otherwise the matter will be taken under
submission. The court will not consider post-judgment discovery or fee issues until after the
merits issue has been decided.



ORDER TO BE PREPARED BY:
     [ ] Plaintiff [ ] Defendant         [X] Court

cc:    Chambers
Case 4:13-cv-05472-DMR Document 358 Filed 07/03/19 Page 2 of 2
